        Case 1:10-cv-00139-RMC Document 32 Filed 02/18/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA, et al.

                      Plaintiffs,
                                                    Case: 1:10-cv-00139-RMC
        v.                                          Assigned to: Collyer, Rosemary M.
                                                    Assign. Date: 1/25/2010
 TICKETMASTER ENTERTAINMENT,                        Description: Antitrust
 INC., and LIVE NATION
 ENTERTAINMENT, INC.,

                      Defendants.


                                          ORDER

       Pursuant to Section XVII.A. of the Amended Final Judgment entered by the Court on

January 28, 2020, the Court hereby appoints The Honorable Mark Filip as Monitoring Trustee.



       IT IS SO ORDERED by the Court, this 18th day of February, 2020.




                                           United States District Judge




                                              1
